PER CURIAM.
Manuel Milchorena appeals the summary denial of his rule 3.850 motion for post-conviction relief. We reverse the trial court’s order summarily denying his claims that his attorney was ineffective for (1) coercing him into taking a plea when he was mentally unstable and (2) failing to argue he was mentally incompetent to stand trial. These claims were not conclusively refuted by the state. We affirm the denial of relief on appellant’s other claims, but remand the claims regarding his mental instability and incompetence for an evi-dentiary hearing.
FARMER, KLEIN and MAY, JJ., concur.